DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the Title of the Invention to read:
“DRAM Access Technique to Reduce Latency Due to Write Command Length”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the combination of limitations: 
A memory controller that is formed to be able to issue a first write command for writing data of a predetermined length into a DRAM and a second write command for writing data which is less than the predetermined length in the DRAM, comprising:
a storage unit configured to store a request to the DRAM; 
a deciding unit configured to decide an issuance order of a request stored in the storage unit;
and an issuance unit configured to issue a DRAM command based on the issuance order decided by the deciding unit, 
wherein in a period from the issuance of a preceding DRAM command until a second write command targeting the same bank as the preceding DRAM command is issued, if another DRAM command targeting a bank different from the bank targeted by the preceding DRAM command can be issued, the deciding unit will decide the issuance order so that the other DRAM command that can be issued will be issued before the second write command.”
Is not found within the available prior art. Several references of note that were identified are:
Chen et al. (US 6,393,512 B1) teaches a memory bank access scheduler that adjusts accesses based on pending writes; 
Potter (US 6,505,269 B1) discloses that the latency for interleaved bank accesses is far lower than for consecutive accesses to the same bank; 
Shih (US 2008/0104340 A1) teaches splitting and interleaving of bank accesses in response to the detection of a bank conflict; 
Asai et al. (US 2011/0035559 A1) teaches burst length determination and accessing to multiple memory banks.
However, no teaching was found to anticipate or render obvious the two write commands being of different length and the decision to issue another command to a different bank based on the period from issuing the preceding DRAM command until a second write command as disclosed in the claim.
Claim 20 presents the same combination of limitations as claim 1 and is therefore allowed for the same reasons.
Claims 2-19 are dependent upon claim 1 and allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138